PER CURIAM: *
Fernando Antonio Bonilla appeals his sentence for his conviction for illegal reentry following deportation in violation of 8 U.S.C. § 1326.
Bonilla contends that the district court erred when it increased his offense level by 16 levels because his deferred adjudication for the Texas offense of injury to a child was not a final felony conviction for purposes of U.S.S.G. § 2L1.2(b)(1)(A).
A Texas deferred adjudication may be counted as a felony conviction under U.S.S.G. § 2L1.2(b)(1). United States v. *428Valdez-Valdez, 143 F.3d 196, 203 (5th Cir. 1998). Bonilla’s attempt to distinguish his case from Valdez-Valdez is unavailing. The judgment of the district court is AFFIRMED.

 Pursuant to 5 th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5 th Cir. R. 47.5.4.